Citation Nr: 0303417	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from July 1960 to January 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which, 
in pertinent part, denied an increase in a 20 percent rating 
for the veteran's service-connected low back disability.  An 
August 2002 RO decision increased the rating for the low back 
disability to 40 percent.  The veteran continues to appeal 
for an increased rating for this condition.  

In statements received in September 2001, February 2002, and 
September 2002, the veteran requested a hearing before a 
member of the Board sitting at the RO (i.e., Travel Board 
hearing).  Given the expressed intent of the veteran, the 
case must be returned to the RO to arrange such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


